W. SHARP, Judge.
The state has filed a petition for writ of certiorari, seeking review of a decision of the circuit court sitting in its appellate capacity. The circuit court affirmed an order of the county court suppressing portions of a video tape of a sobriety test taken in connection with Pitts’ arrest for driving under the influence, as well as Pitts’ agreement to take a breath test, and the results of the breath test. Apparently no factual evidence was presented to the county court but rather the parties relied on legal arguments and rulings in similar cases.
We have recently clarified these legal issues in the suppression cases in State v. Burns, 20 Fla.L. Weekly D807, — So.2d —[1995 WL 137081] (Fla. 5th DCA Mar. 31, 1995). Since the county court did not have the benefit of this decision, we quash the order below and remand to the county court for reconsideration in light of Bums. See White v. State, 330 So.2d 3 (Fla.1976) (cause remanded to trial judge for further proceedings where judge did not have the benefit of the restricted interpretation of the statute set forth by the Florida Supreme Court).
Petition for Writ of Certiorari GRANTED; Order QUASHED; REMANDED.
GOSHORN, J., concurs.
DAUKSCH, J., dissents without opinion.